It is apparent that the ground of the ruling directing a verdict for the defendant was that the plaintiff could not compel the defendant to pay her personally a debt which he was owing, not to her, but to her husband's estate. At the time of the trial no administration had been taken out upon the estate; and as the debt represented by the note belonged to the estate, the ruling of the court was technically correct. But it now appears that the plaintiff has been appointed executrix of her husband's estate, and there is no reason why she should not be allowed by an amendment to appear in her representative capacity and prosecute the suit. Though the note was given to her in her own name, upon the conceded facts she holds it for the benefit of the estate. When the suggested amendment is made, the order of the court will be vacated and the case stand for trial.
Case discharged.
All concurred.